DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
Response to Amendment

Claim 1, 15, 18-19, 21 is currently amended.
Claims 2, 5-6, 22-26 are previously presented.
Claims 3, 11-14, 16-17 are cancelled.
Claims 4, 20 are original.
Claim 7 is withdrawn – currently amended.
Claim 8 is withdrawn.
Claims 9-10 are withdrawn – previously presented.
Claim 27 is new.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 7-10 directed to a second method for making a 3D scaffold non-elected without traverse.  Accordingly, claims 7-10 been cancelled.

Response to Arguments

Applicant’s arguments, see Remarks, filed 6/16/2022, with respect to claims 1, 21 have been fully considered and are persuasive.  The rejection of claims 1, 21 has been withdrawn. 

Allowable Subject Matter

Claims 1-2, 4-6, 15, 18-20, 21-26, 27 allowable.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the combination Lewicki / Chaikof discloses: dual printing (the broadest reasonable interpretation of dual printing is printing each of the recited materials from separate nozzles / extruders – see Chaikof [0243] and [0246]) up to a specific thickness (the nozzle diameter sets the deposition thickness as well as the extrusion rate) for forming a printed layer for the printing of the photocurable polymer matrix material layer;
	Exposing the matrix material to a light source (see UV light of [0139] of Chaikof) after each of the printed layer, and partially crosslinking (see partially curing of combination Lewicki/Chaikof - rejection of claim 1 above – the partial curing crosslinks the material as the chemical reaction /polymerization occurs).
The combination Lewicki / Chaikof nor any prior art combination available discloses: printing a second uncured matrix material layer on top of the partially crosslinked layer; 
Printing the sacrificial layer with the sacrificial material within the second uncured matrix material layer;
Exposing partial crosslinking layer and the second uncured matrix material layer to the light source after printing of the sacrificial material inside the second uncured matrix material layer’
Printing a new layer of uncured matrix material on top of the second uncured matrix material that is now cured;
Repeating above steps to create a vascular scaffold in a desired thickness;
Exposing the scaffold to the light source to fully crosslink the scaffold after printing and the desired thickness is achieved’ and
Immersing the scaffold into an aqueous solution to remove the sacrificial material for the formation of the plurality of embedded channels.
Therefore, claim 1 is deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743      

                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743